Exhibit 10.3

 

RESALE RESTRICTION AGREEMENT

 

This RESALE RESTRICTION AGREEMENT (the “Agreement”) with respect to certain
stock option award agreements (the “Option Agreements”) issued under the
SupportSoft 2000 Omnibus Equity Incentive Plan (the “Plan”) is made by and
between SupportSoft, Inc., a Delaware corporation (the “Company”), and
                         (the “Holder”).

 

WHEREAS, the Holder has been granted one or more options (the “Options”) to
acquire shares of common stock of the Company pursuant to the Option Agreements;

 

WHEREAS, all unvested Options with an exercise price of $5 or more are fully
vested and exercisable (“Accelerated Options”) by reason of an action of the
Company’s Board of Directors effective December 21, 2005, which also imposed on
Vice Presidents and Executive Officers certain resale restrictions on the common
stock purchased through the exercise of the Accelerated Options (“Restricted
Shares”) as provided herein; and

 

WHEREAS, the parties wish to acknowledge the terms and conditions upon which the
vesting of the Options was accelerated.

 

NOW, THEREFORE, it is agreed as follows:

 

1. The Holder acknowledges that he or she has reviewed this Agreement in full.
The Holder further acknowledges the effect the acceleration of vesting of the
Options may have on the status of the Holder’s options as incentive stock
options under the Internal Revenue Code.

 

2. The Holder acknowledges that the Holder may not to sell, contract to sell,
grant any option to purchase, transfer the economic risk of ownership in, make
any short sale of, pledge or otherwise transfer or dispose of any Restricted
Shares (or any interest in any Restricted Shares) until the Restricted Shares
have been released from the foregoing resale restrictions (hereinafter referred
to as the “Resale Restrictions”).

 

3. The Resale Restrictions shall be released from Resale Restrictions in
accordance with the following schedule with respect to each grant referenced in
Exhibit A, respectively:

 

If the Holder’s original vesting commencement date for the Holder’s first Option
grant is less than one year before December 21, 2005, 25% of the total number of
Restricted Shares shall be released upon the one year anniversary of the
Holder’s original vesting commencement date for the Option, and thereafter,
1/48th of the total number of Restricted Shares shall be released upon the
monthly anniversary of the original vesting commencement date, or such earlier
dates as of which the Restricted Shares would otherwise have vested (but for the
Board’s action to accelerate vesting) pursuant to the terms of an employment or
similar agreement between the Holder and the Company.

 

If the Holder’s original vesting commencement date for the Holder’s first Option
is greater than one year before December 21, 2005, 1/48th of the total number of
Restricted Shares shall be released upon the monthly anniversary of the original
vesting commencement date, or such earlier dates as of which the Restricted
Shares would otherwise have vested (but for the Board’s action to accelerate
vesting) pursuant to the terms of an employment or similar agreement between the
Holder and the Company.

 

In the event the Holder’s employment or service with the Company is terminated
for any reason, the Resale Restrictions shall not lapse except in accordance
with the foregoing vesting schedule, which shall continue to apply without
regard to the



--------------------------------------------------------------------------------

impact of cessation of employment or service on the continuation of vesting
contained in any agreement.

 

5. This Agreement shall be effective as of December 21, 2005.

 

6. This Agreement, the Option Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior understandings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified except
by means of a writing signed by the Company and the Holder. This Agreement is to
be construed in accordance with and governed by the internal laws of the State
of California without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of California to the rights and duties of the parties. Nothing in this
Agreement (except as expressly provided herein) is intended to confer any rights
or remedies on any persons other than the parties. Should any provision of this
Agreement be determined to be illegal or unenforceable, such provision shall be
enforced to the fullest extent allowed by law and the other provisions shall
nevertheless remain effective and shall remain enforceable.

 

8. This Agreement shall be binding upon the Company and the Holder as well as
the successors and assigns (if any) of the Company and the Holder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date set forth beside such party’s signature.

 

Dated:                     , 2005

 

SupportSoft, Inc.

   

By:

           

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

Dated:                     , 2005

 

Holder

                     

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------